DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on April 15, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 4, 6, 11-13, 21, 23, 32, and 36 have been amended; claims 2, 5, 7-10, 14-19, 22, 24, 26, 28-30, 33, 35, and 37 are canceled; and claims 38-40 have been added. Accordingly, claims 1, 3-4, 6, 11-13, 20-21, 23, 25, 27, 31-32, 34, 36, and 38-40 are pending in this application, with an action on the merits to follow regarding claims 1, 3-4, 6, 11-13, 20-21, 23, 25, 27, 31-32, 34, 36, and 38-40.
Because of the applicant's amendment, the following in the office action filed October 9, 2020, are hereby withdrawn:
Claim rejections under 35 USC 101.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore (the tab covering an interior of the zipper (claim 1), the reflective material (claims 20 and 36), where the pants lack a cuff (claim 25), and a vertical opening along the outseam of the pants (claim 31), the pants being convertible (claim 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites, “wherein the first edge of the flange of fabric of each of the pant legs is attached on an interior of the pant legs next to a track of the zipper and the second edge is not attached….”  While it can be seen in at least Fig. 6 that the second edge of the flange is not attached, the written description does not disclose a second edge and whether or 
Claim 1 recites, “the fabric tab covers interior and exterior sides of the zipper at the waistband, thereby being configured to enclose the zipper and to prevent contact between the human's skin and the zipper….”  However such a limitation has not been shown or disclosed in the specification.  See 35 USC 112(a) rejection below for further details.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and claims 3-4, 6, 11-13, 20-21, 23, 25, 27, 31-32, 34, 36, and 38-40 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the fabric tab covers interior and exterior sides of the zipper at the waistband, thereby being configured to enclose the zipper and to prevent contact between the human's skin and the zipper….”  This limitation has not been disclosed in the specification as originally filed.  P. 9 of the written description discloses, “Tab (110) is folded back along waistband (102) to expose zipper (112) when pants (100) are being put on or taken off and zipper (112) needs to be engaged or disengaged. When pants (100) are being worn, tab (110) is positioned so that it covers the top and exterior of zipper (112) in waistband (102).”  Further, p. 10 recites, “To prevent or reduce skin irritation or possible abrasion, zipper (112) is fully covered on the interior of pant leg (104) by flange (116) and at the exterior of waistband (102) by tab (110).”  As such, the tab covering the top and exterior of the zipper is disclosed but not the interior of the zipper (which is covered by the flange).  Further, as shown in at least Fig. 8, the tab is only located on the exterior and not on the interior.  P. 7 does disclose, “In some embodiments, the top of the tab folds completely or partially over the top of the waistband so that the zipper is fully enclosed”, however this disclosure does not make sense since for the zipper to be fully enclosed, the tab would need to extend the entire length of the zipper and to surround the zipper on all sides, but there is no further description or drawing showing the zipper being enclosed (surrounded on all sides by the tab) or fully enclosed (surrounded on all sides and length) by the tab. Therefore, this limitation is considered new matter and fails to comply with the requirement for written description.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 6, 12-13, and 38-39 (and claims 3-4, 11, 20-21, 23, 25, 27, 31-32, 34, 36, and 40 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite as it recites, “the fabric tab covers interior and exterior sides of the zipper at the waistband, thereby being configured to enclose the zipper and to prevent contact between the human's skin and the zipper….”  As shown above, such a limitation has not been disclosed and it is unclear if the tab extends over the top of the waistband and down the interior of the waistband and around each of the 4 sides of the zipper or if when worn, the tab covers the exterior facing part of the zipper and therefore also covers the interior via covering the exterior and the zipper is substantially enclosed by the cooperating flange and tab.  For purposes of examination, based on the specification, Examiner has interpreted that if the tab covers the exterior facing part of the zipper, it therefore also covers the interior via covering the exterior the exterior and the zipper is substantially enclosed at the waist by the cooperating flange and tab. 
Claim 6 is indefinite as it recites, “wherein the fabric of the flange of each of the pant legs is the same as a fabric of the pant legs.”  As the flange is part of the pant legs, it is unclear how a part of the pant legs is the same material or a different material 
Claim 12 is indefinite as it recites, “c) the fabric of the fabric tab of each of the pant legs has a thickness that is greater than a thickness of a fabric of the pant legs….”   As the tab is part of the pants legs, it is unclear how a part of the pants legs is thicker than the pant legs themselves.
Claim 13 is indefinite as it recites, “wherein the fabric of the fabric tab of each of the pant legs is the same as a fabric of the pant legs.”  As the tab is part of the pant legs, it is unclear how a part of the pant legs is the same or different fabric than the pant legs themselves.
Claim 38 is indefinite as it recites, “wherein the fabric of the flange of each of the pant legs is not the same as a fabric of the pant legs.” As the flange is part of the pant legs, it is unclear how a part of the pant legs is the same material or a different material than the pant legs themselves.
Claim 39 is indefinite as it recites, “wherein the fabric of the fabric tab of each of the pant legs is not the same as a fabric of the pant legs.” As the tab is part of the pant legs, it is unclear how a part of the pant legs is the same or different fabric than the pant legs themselves.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1, 3, 6, 11-13, 21, 23, 25, 34, and 38-39 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2016/0081402) in view of Nunn (US 2007/0204376) .
Regarding claim 1, Nixon discloses an article of clothing for a human configured as pants (100) and comprising a waistband (upper band of pants as can be seen in Figs. 1-7) and two pant legs (110/105) connected to the waistband (as can be seen in Figs. 1-7), wherein each of the pant legs comprises; a) a zipper (115/415) that extends from a top of the waistband and along an outseam (as the outseam is created by the zippers) to a bottom of the pant legs (as can be seen in Figs. 3 and 6, 115/417 extends the entire length of the pants), wherein each said zipper comprises a zipper slider (120/420) that is configured to be engaged at the waistband (as can be seen in Figs. 2-3 and 5-6 and at least in para. 0029, the zipper unzips in the upwards direction and wherein each said zipper of the pant legs is configured for closure by pulling the zipper slider down from the top of the waistband along the outseam toward the bottom of the pant legs (as can be seen in Figs. 2-3 and 5-6), and wherein the waistband and the pant legs comprising each said zipper can be opened completely along the outseam when each said zipper is disengaged (as can be seen in Figs. 3 and 6); b) a flange of fabric (135/435) that is disposed along the outseam on an interior side of each said the zipper of the pant legs as can be seen in Figs. 2-3 and 5-6), wherein each said flange of fabric has a width across the outseam that is greater than a width of the zipper of each of the pant legs when the zipper is engaged (as can be seen in Figs. 2 and 5), wherein each said flange of fabric comprises a first edge and a second edge separated by the width of the flange of fabric (as can be seen in annotated Fig. 2, 135 is wider than 115), wherein the first edge of the flange of fabric of each of the pant legs is attached on an interior of the pant legs next to a track of the zipper (as 135/435 prevents the zipper 115/415 from contacting the leg, it would therefore necessarily be attached on an interior of the pant leg(s)) and the second edge is not attached (as can be seen in annotated Fig. 2), wherein the flange of fabric of each of the pant legs is configured to cover the zipper track (as disclosed in at least para. 0028, the flange prevents the zipper from contacting the user’s body then the flange would therefore cover the zipper track which is part of the zipper), and wherein the flange of fabric extends from the top of the waistband to the bottom of the pant legs (as can be seen in Figs. 3 and 6).
Nixon does not expressly disclose c) a fabric tab attached at the waistband next to the zipper of each of the pant legs, wherein a first end of the fabric tab is attached to 
Nunn teaches breakaway sports pants comprising c) a fabric tab (48/54) attached at the waistband (see Figs. 1-2) next to the zipper (34/40) of each of the pant legs (see Figs. 3 and 5), wherein a first end of the fabric tab is attached to the top of the waistband and along an exterior thereof (as can be seen in annotated Fig. 4) and a second end of the fabric tab is not attached to the waistband (see annotated Fig. 4 and note that the end of the tab does not have a fastener and therefore is not attached to the waistband, further Examiner notes that even when having a fastener, the end of the tab is considered not attached to the waist band as p. 7 of the written of the instant application description recites, “The side of the tab that is not attached at the waistband may be held in place when oriented to cover the zipper by a fastener (e.g., a hook-and-loop fastener (e.g., VELCRO), a snap, or a button).”), and wherein the fabric tab of each of the pant legs is configured to be folded over the zipper in a first position (position seen in Fig. 3) and to be unfolded away from the zipper in a second position (position seen in Fig. 4), wherein, in the first position, the fabric tab covers interior and exterior sides of the zipper at the waistband (as can be seen in Fig. 3 where the tab is over the exterior and therefore covers the interior via covering the exterior), thereby being configured to enclose the zipper and to prevent contact between the human's skin and the zipper (as seen in Fig. 3 and as best as can be understood by Examiner, the tab and flange cooperate to substantially enclose the zipper at the waistband), and, in the second position, the fabric tab uncovers the zipper (as can be seen in Fig. 4).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a tab covering zipper of the pants of Nixon as taught by Nunn in order to offer a secondary closure so that the pants may be at be hanging from the body before entirely being removed in order to maintain either modestly or warmth.
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the combined prior art discloses the structure of the pants, there would be a reasonable expectation for the pants to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 3, the combined article of Nixon and Nunn discloses wherein the waistband (see annotated Fig. 2 of Nixon) is an elastic waistband (as the waistband is part of pants 100 and pants 100 are disclosed as having elastane and other elastic materials, see para. 0025).  
Regarding claim 6, the combined article of Nixon and Nunn discloses wherein the fabric of the flange (135/435 of Nixon) of each of the pant legs is the same as a fabric of the pant legs (105/110 Nixon) (as 105/110 and 135/435 is a part of pants 100 and the material of the pants is not disclosed as comprising different material then it appears the 
Regarding claim 11, the combined article of Nixon and Nunn discloses wherein the flange (135/435 of Nixon) of each of the pant legs (105/110 of Nixon) is configured to form a barrier between the zipper (115/415 of Nixon) and a leg of the human when the human is wearing the pants, such that the zipper does not directly contact the human's skin (as disclosed in para. 0028 and 0032 of Nixon).
Regarding claim 12, the combined article of Nixon and Nunn discloses wherein a) the fabric tab (48/54 of Nunn) of each of the pant legs is folded over to the second position to expose the zipper in order to engage or disengage the slider (as can be seen in Fig. 4 of Nixon, where the tab is folded over to expose the zipper, and when combined with Nixon, it would expose the slider to engage the zipper since the zipper engages at the waistband and is pulled down to close) and b) the fabric tab of each of the pant legs is attached anterior to the zipper and folds toward the back of the waistband to cover the zipper (as can be seen in Figs. 3-6 of Nunn).
Regarding claim 13, the combined article of Nixon and Nunn does not expressly disclose wherein the fabric of the fabric tab of each of the pant legs is the same as a fabric of the pant legs.  However, it would have been obvious to one having ordinary 
Regarding claim 21, the combined article of Nixon and Nunn discloses wherein the flange of each of the pant legs is visible from an exterior of the pants when the zipper is disengaged (as can be seen in Figs. 3 and 6 of Nixon).  
Regarding claim 23, the combined article of Nixon and Nunn discloses wherein the pants (100 of Nixon) are made of cotton, rayon, denim, or moisture wicking polyester (see para. 0025 of Nixon where the pants can be cotton or polyester, Examiner notes that polyester a moisture wicking fiber as it is hydrophobic). 
Regarding claim 25, the combined article of Nixon and Nunn discloses wherein the pants (100 of Nixon) lack a cuff (as can be seen in Figs. 1-6 of Nixon, the pants to not have a cuff at the bottom of each of the pant legs).  
Regarding claim 34, the combined article of Nixon and Nunn discloses wherein the pants are convertible (as the pants can be zipped and unzipped various lengths along the sides, the pants are therefore convertible as they convert from compression pants to non-compressing pants).  
Regarding claim 38, the combined article of Nixon and Nunn discloses all the limitations of claim 1 above, but does not expressly disclose wherein the fabric of the flange of each of the pant legs is not the same as a fabric of the pant legs.  However, it 
Regarding claim 39, the combined article of Nixon and Nunn discloses all the limitations of claim 1 above, but does not expressly disclose wherein the fabric of the fabric tab of each of the pant legs is not the same as a fabric of the pant legs.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tab and pant legs of a different material in order to use a fabric that does not stretch as much as the compression fabric of the legs so that it does not stretch out of shape during routine wear.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

Claim 4 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Nixon and Nunn as applied to claim 1 above, and further in view of Hamlet (US 2010/0167626). 
Regarding claim 4, the combined article of Nixon and Nunn discloses all the limitations of claim 1 but does not expressly disclose wherein a) the width of the flange 
Hamlet teaches pants with a gusset (118) wherein the back the gusset is lined with cotton (as best as the claim limitation can be understood my Examiner, see para. 0039 where 118 is lined with cotton).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to line the flange of Nixon with cotton as taught by Hamlet in order to provide the garment with a moisture absorbent fabric to absorb moisture during various activities performed by the wearer.

 Claims 20, 27, and 31-32 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Nixon and Nunn as applied to claim 1 above, and further in view of Gosse (US 2017/0295856).
	Regarding claim 20, the combined article of Nixon and Nunn discloses all the limitations of claim 1 above, but does not expressly discloses wherein the pants further comprise one or more pockets.
	Gosse teaches pants for sports wherein the pants comprise one or more pockets (32).
Nixon, Nunn, and Gosse teach analogous inventions in the field of pants for sports with side outseams.  Therefore, it would have been obvious to one having 
Regarding claim 27, the combined article of Nixon, Nunn, and Gosse discloses wherein 3Application No.: 16/191,160Docket No.: 51285-002002the one or more pockets (32 of Gosse) comprise a vertical opening (as can be seen in Fig. 3 of Gosse).
	Regarding claim 31, the combined article of Nixon, Nunn, and Gosse discloses wherein the vertical opening (see Fig. 3 of Gosse where the vertical opening can be seen) is oriented along the outseam (24 of Gosse) of the pants.
Regarding claim 32, the combined article of Nixon, Nunn, and Gosse discloses wherein the one or more pockets (32 of Gosse) are not visible when the pants are viewed from a front (as can be seen in Fig. 4 of Gosse where the opening of 32 is not seen).

  Claims 20 and 36 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Nixon and Nunn as applied to claim 1 above, and further in view of Porter (US 6148442).
	Regarding claim 20, the combined article of Nixon and Nunn does not expressly disclose wherein the pants further comprise a reflective material.
	Porter teaches pants (54) wherein the pants further comprise a reflective material (58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a reflective strip to the 
Regarding claim 36, the combined article of Nixon, Nunn, and Porter discloses wherein the reflective material (58 of Porter) extends from the top of the waistband to the bottom of each of the pant legs (as can be seen in Fig. 4 of Porter).
 
Claim 40 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Nixon and Nunn as applied to claim 1 above, and further in view of Mickey (US 2010/0235964).
	Regarding claim 40, the combined article of Nixon and Nunn discloses all the limitations of claim 1 above, but does not expressly disclose wherein the first end of the fabric tab of each of the pant legs is longer than the second end of the fabric tab of each of the pant legs.
	Mickey teaches pants that are separable along the outseam wherein disclose wherein the first end of the fabric tab (6) of each of the pant legs is longer than the second end of the fabric tab of each of the pant legs (best seen in Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second end of the tab shorter than the first end of the tab of the combined article of Nixon and Nunn as taught by Mickey in order to add a more interesting shape to improve the aesthetics of the pants.  Further, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP 2144.04.  


    PNG
    media_image1.png
    1023
    569
    media_image1.png
    Greyscale

Annotated Fig. 2 (Nixon)




    PNG
    media_image2.png
    479
    587
    media_image2.png
    Greyscale


Annotated Fig. 4 (Nunn)

Response to Arguments
Applicant’s arguments, filed April 15, 2021, with respect to the objections to the drawings have been fully considered but they are not persuasive.  Applicant argues that the claimed features that are now shown are well-known to one of ordinary skill in the art of clothing design and therefore not necessary to understand the subject matter sought to be patented.  However, 37 CFR 1.83(a) recites, “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation….”  Therefore, in order to overcome the objections to the drawings, every feature of the invention specified in the claims must be shown in the drawings.
Applicant’s arguments, filed April 15, 2021, with respect to the 35 USC 103 rejections of claims 1, 3-4, 6, 11-13, 21, 23, 25, 27, 31-32, 34, and 36 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be 
Applicant's arguments regarding the use of Nunn in the 35 USC 103 rejection of claim 1 to teach the fabric tab has been fully considered but they are not persuasive. Applicant argues that Nunn does not read on the limitation “wherein a first end of the fabric tab is attached to the top of the waistband and along an exterior thereof and a second end of the fabric tab is not attached to the waistband….”  Examiner respectfully disagrees.  First, in as much as claimed, Examiner has shown that second “end” does not attach to the waistband.  Further, Examiner notes that even though the tab has a fastener on it that allows for indirect engagement to the waistband, the end of the tab is considered not attached to the waist band as p. 7 of the written of the instant application description recites, “The side of the tab that is not attached at the waistband may be held in place when oriented to cover the zipper by a fastener (e.g., a hook-and-loop fastener (e.g., VELCRO), a snap, or a button).”  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732